Name: Commission Regulation (EC) NoÃ 182/2005 of 2 February 2005 determining the extent to which applications for import rights lodged in respect of the quota for live bovine animals of a weight exceeding 160Ã kg and originating in Switzerland, provided for in Regulation (EC) NoÃ 2124/2004, can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe;  agricultural activity
 Date Published: nan

 3.2.2005 EN Official Journal of the European Union L 30/9 COMMISSION REGULATION (EC) No 182/2005 of 2 February 2005 determining the extent to which applications for import rights lodged in respect of the quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland, provided for in Regulation (EC) No 2124/2004, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 2124/2004 of 14 December 2004 laying down detailed rules for the application of an import tariff quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland provided for in Council Regulation (EC) No 1922/2004 (2), and in particular in the first sentence of Article 4(2) thereof, Whereas: (1) Article 1(1) of Regulation (EC) No 2124/2004 fixes at 4 600 head the quantity of the quota in respect of which Community importers can lodge an application for import rights in accordance with Article 3 of that Regulation. (2) Since the import rights applied for exceed the available quantity referred to in Article 1(1) of Regulation (EC) No 2124/2004, a unique reduction coefficient should be fixed for quantities tendered, HAS ADOPTED THIS REGULATION: Article 1 Each application for import rights lodged in accordance with Article 3(3) of Regulation (EC) No 2124/2004 shall be accepted at a rate of 13,10541 % of the import rights applied for. Article 2 This Regulation shall enter into force on 3 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 368, 15.12.2004, p. 3.